DocuSign Envelope ID: F7CEB2F6-2C61-418A-82DD-459731EAEFD8
           Case 2:20-cv-05663-VAP-DFM Document 26 Filed 09/23/20 Page 1 of 3 Page ID #:332




       1                                  DECLARATION OF BAC TRAN
       2              I, Bac Tran, declare as follows:
       3              1.     I, Bac Tran, am an adult over the age of 18.        I have personal
       4     knowledge of the facts contained herein, and if called as a witness I would and
       5     could competently testify thereto.
       6              2.     I was born in Vietnam in 1961. I moved to the United States in 1981.
       7     I do not speak fluent English.
       8              3.     I co-own both the University Square Hotel of Fresno and The Hotel
       9     Fresno along with my brother and sister. We purchased the University Square
      10     Hotel of Fresno in 2012 and The Hotel Fresno in 2016 (collectively, the “Hotels”).
      11     In December 2018, I began searching for a different insurance policy for the
      12     Hotels to suit our needs. I wanted to be insured against all standard risks,
      13     including viruses.
      14              4.     Because I was unfamiliar with the process, I engaged a broker named
      15     Anthony Okhovat to help me find the right insurance policy. He said he regularly
      16     works with Berkshire GUARD and his e-mail signature line indicated he was a
      17     lawyer. I told him I wanted an all-risk policy with standard coverage. I relied on
      18     his guidance and representations.
      19              5.     After some discussions about the dimensions and logistics of the
      20     Hotels, Mr. Okhovat sent me Berkshire GUARD’s Final Proposal to sign via
      21     DocuSign. (See Exhibit 1 – 12/19/18 Email.)
      22              6.     I carefully reviewed Berkshire’s Final Proposal before electronically
      23     signing it. The only explicitly excluded coverages were for bed bugs and acts of
      24     terrorism. Viruses or bacteria were not mentioned at all in the Final Proposal so I
      25     thought my Hotels would be insured against everything that was not explicitly
      26     excluded, including against viruses and bacteria, because it was an “all-risk”
      27     policy. After I purchased this policy, Berkshire did not send me the full policy
      28     containing the “Virus or Bacteria” Exclusion until April 2020.


                                               DECLARATION OF BAC TRAN
DocuSign Envelope ID: F7CEB2F6-2C61-418A-82DD-459731EAEFD8
           Case 2:20-cv-05663-VAP-DFM Document 26 Filed 09/23/20 Page 2 of 3 Page ID #:333




       1              7.     In April 2019, I wanted to add The Hotel Fresno to the same insurance
       2     policy because I thought the policy only excluded bed bugs and acts of terrorism.
       3     Mr. Okhovat said he was working with Berkshire GUARD to make that happen.
       4     (See Exhibit 2 – 4/16/19 Email.)
       5              8.     Since December 2018, I have faithfully paid the premiums for this
       6     insurance policy which total approximately $100,000.00 precisely so that I would
       7     be protected in situations like the one I am facing now.
       8              9.     In 2020, to date, the Hotels have suffered significant losses totaling
       9     approximately $325,000.00 and will continue to suffer more. In 2019, the net
      10     revenues from my Hotels was approximately $712,000.00. So far this year, I have
      11     lost hundreds of thousands of dollars and will lose hundreds more.
      12              10.    Even before the closure and stay-at-home orders, my Hotels began
      13     suffering losses in early 2020. In 2019, the occupancy rate at the Hotels was
      14     always 50-60%. Starting in mid-late January 2020, the occupancy rate lowered to
      15     5-10% because of COVID-19.
      16              11.    In late March 2020, after the government closure and stay-at-home
      17     orders forced us to shut down hotel operations, I submitted to Berkshire GUARD
      18     a claim for reimbursement for loss of Business Income due to Civil Authority and
      19     COVID-19 because I thought my Hotels were insured against viruses. Berkshire
      20     GUARD sent me a denial letter on April 1, 2020 denying my claim and citing the
      21     Virus or Bacteria exclusion. I was very surprised. This was the first time I was
      22     made aware that the Hotels’ insurance policy contained a Virus or Bacteria
      23     exclusion. I immediately requested a copy of the full insurance policy.
      24     (See Exhibit 3 – 4/1/20 Email.)
      25              12.    The full policy that was sent to me on April 1, 2020 was not consistent
      26     with Berkshire GUARD’s Final Proposal that I agreed to and which induced me
      27     into purchasing the insurance policy. There were many exclusions that were not
      28


                                               DECLARATION OF BAC TRAN
DocuSign Envelope ID: F7CEB2F6-2C61-418A-82DD-459731EAEFD8
           Case 2:20-cv-05663-VAP-DFM Document 26 Filed 09/23/20 Page 3 of 3 Page ID #:334




       1     mentioned in the Final Proposal that I agreed to, including a one-sentence
       2     exclusion for viruses or bacteria. This was not what I agreed to nor intended.
       3              13.    I purchased this insurance from Berkshire GUARD precisely so that
       4     I would be insured and protected in times like these. I have faithfully paid the
       5     expensive premiums expecting coverage, and Berkshire denying coverage
       6     amounts to deceptive and bad-faith breach of contract.
       7
       8              I declare under penalty of perjury under the laws of the State of California
       9     that the foregoing is true and correct.
      10
      11              Executed on September 23, 2020, at Yorba Linda, California.
      12
      13
      14
      15
      16                                                     Bac Tran
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                               DECLARATION OF BAC TRAN
